UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7708



ELLIS RICHARD DOUGLAS, JR.,

                                              Plaintiff - Appellant,

          versus


DR. ARRISUENO, Medical Director, Western Cor-
rectional Institution,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
98-1878-CCB)


Submitted:   February 11, 1999           Decided:   February 25, 1999


Before ERVIN, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ellis Richard Douglas, Jr., Appellant Pro Se.      Philip Melton
Andrews, John Augustine Bourgeois, KRAMON & GRAHAM, P.A., Balti-
more, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ellis Richard Douglas, Jr., appeals the district court’s order

granting summary judgment on his 42 U.S.C.A. § 1983 (West Supp.

1998) complaint.   We have reviewed the record and the district

court’s opinion and find no reversible error.      Accordingly, we

affirm on the reasoning of the district court.     See Douglas v.

Arrisueno, No. CA-98-1878-CCB (D. Md. Nov. 3, 1998).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2